Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 12/16/2020, to the Office action mailed 10/27/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicants canceled Claims 2, 4, 14 and 16, added Claims 23 and 24, amended Claims 1, 3, 5, 6, 8-10, 12, 13, 15 and 17-21, and presented arguments in response to the Office action.   
Claims 1, 3, 5-13, 15 and 17-24 are pending.
Claims 1, 5-8, 11-13, 17-19 and 22-24 are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive in-part.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 12/16/2020, is acknowledged and has been reviewed.  With regard to Foreign Patent Document citation number 1 has been lined-through by the Examiner because the original document is not provided.  Furthermore, the English language translation provided by Applicant is not legible 

Withdrawn Rejections
The rejection of Claims 10 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.
The rejection of Claims 13, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over PubChem (PubChem CID 43476810, “N-(4-Hydroxycyclohexyl)-4-Phenylbutanamide”, Create Date: 7/21/2014, pages 1-7), in view of Kawai et al. (US 2004/0152715 A1), set forth in the previous Office action, has been withdrawn in view of Applicant’s present cancellation of claims 14 and 16, and the persuasive Declaration of Dr. Gerald Dorn II.  The Declaration demonstrates that small changes in the length of the carbon chain of the instantly claimed compounds can have a significant effect on the biological activity of the compounds.

Claim Rejections - 35 USC § 112 – Amended as Necessitated by Claim Amendments by Applicant
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 11-13, 17-19 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using the 6 (six) explicitly claimed mitofusin activator compounds (i.e., claims 10 and 21; named in Table 2 of the specification as Compounds 15B, 21, 22, 23, 24, and 25, respectively), Compound 26 (at para. [0150]) and close structural variants (e.g., claims 9 and 20), does not reasonably provide enablement for making and using the plethora of other compounds defined by the instantly claimed chemical formula recited in claims 1 and 13.  For clarity, Compound 26 has the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” The court (In re Wands, 8 USPQ2d 1400 (1988)) established the following factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph:
1) The nature of the invention – The invention is directed compounds of the formula recited by instant claims 1 and 13, which are useful as mitofusin activators and the administration of the compounds to a subject having or suspected of having a mitochondria-associated disease, disorder or condition.
2) The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.  
In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects.  
Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials.  Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept.  The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate.
In this case, the prior art recognizes that mitofusin (Mfn 1/2) is one of several regulators of mitochondrial fusion and fission, and mitofusin mutations in these regulators are associated with severe neurodegenerative, including Charcot–Marie–Tooth disease, and non-neurological diseases.  For example, see Chandhok et al. Biological Reviews, 2018 (published online 10/25/2017), pp. 933-949).
3) The predictability or unpredictability of the art - the pharmaceutical art is unpredictable and requires each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970).  As stated in MPEP 2164.02: "’correlation’ as used herein refers to the relationship between in vitro and in vivo animal model assays and a disclosed or a claimed method of use . . . if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate." The more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute.  
4) The amount of direction or guidance presented and 6) The breath of the claims – the instant specification discloses 7 compounds that are defined by the formula of instant claims 1 and 13.  The specification discloses in vitro mitofusin activating activity EC50 values for the cis- and trans- diasteromers of the instantly elected compound, N-(4-hydroxycyclohexyl)-6-phenylhexanamide (designated cis- and trans-MiM 111; or Compounds 15A and 15B, respectively “measured as mitochondrial elongation, in either MFN1 or MFN2 deficient murine embryonic fibroblasts.”  See para. [0142] and Table 1.  Additionally, the “complete series of oxy-substituted linker analogs for trans-N-(4-hydroxycyclohexyl)-6-phenylhexanamide were synthesized and evaluated for fusogenic activity” (i.e., Compounds 21, 22, 23, 24, and 25).  EC50 data for these compounds are presented in Table 2, at page 59.  EC50 data for Compound 26 is presented at para [0150].  An in vivo mouse assay of Compound 15b is disclosed in Science 360:336-41, 2018[; citation of Applicant]) received 50 mg/kg of trans-MiM 111 and mitochondrial motility in sciatic nerve neurons was assessed by a blinded investigator 6 hours thereafter, trans-MiM 111 markedly increased both the number and velocity of motile mitochondria in CMT2A mouse neurons.”  At para. [0156], Example 7 discloses “Off-target, specificity, and safety studies performed to determine the suitability of trans-MiM 111 for possible clinical translation (Table 4) demonstrated that it is a potent and selective mitofusin activator with a favorable drug profile.
 However, it is noted that the structures of the tested compounds are of an extremely small (i.e., the 6 compounds recited by claims 10 and 21, and Compound 26) sub-genus of the extremely large and diverse genus of compounds defined by the instant formula.  The structures of the 6 compounds are presented below:


    PNG
    media_image2.png
    420
    384
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    427
    384
    media_image3.png
    Greyscale

As presented above, Compound 26 has the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image4.png
    140
    317
    media_image4.png
    Greyscale
.
Application of the definitions of the formula variables recited in the claims would result many thousands of compounds, not even including the definitions of the functional groups presented in the specification which discloses that the functional groups are optionally substituted.  
  As discussed above, many thousands of compounds are defined by the instant formula, most of which are structurally quite divergent from the 7 instant compounds disclosed.
5) The presence or absence of working examples – As discussed, supra, in vitro data are provided for 7 compounds defined by the instant claims, which represent a very narrow population of compounds defined by the full scope of the instant formula.
7) The quantity of experimentation necessary – generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low.  Recent statistics indicate that the attrition rates during drug development remain high.  See Schafer et al. (“Failure is an option: learning from unsuccessful proof-of-concept trials”, Drug Discovery Today, 2008, Vol. 13 (21/22), pp. 913-916).  The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.  For instance, the authors found that "proof of concept trials have failed when the decision to enter clinical See, e.g., Horig et al. (“From bench to clinic and back: Perspective on the 1st IQPC Translational Research conference”, Journal of Translational Medicine, 2004, Vol. 2(44), 8 pages),  “Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance."    
8) The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field.  Custom Accessories, Inc., 807 F.2d at 962.  All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed.Cir.1983).  
Based on the typical education level of active workers in the fields of chemistry, biology, biochemistry, and pharmacology, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in one of the fields identified i.e. a masters or doctorate level scientist.
Conclusion – although the level of skill for an ordinary person in the art is high, the skilled artisan would not be able to make and use the full scope of the instant invention without undue experimentation due to the breadth of claims, the unpredictability of the art, the limited of guidance or direction from the disclosure, and the lack of working examples.  
Specifically, the instant disclosure provides data for relatively few compounds, relative to the scope of the instant compound formula, that exhibit the asserted utility (mitofusin activators).   The biological activity of a compound depends on its chemical structure.  This is due to the three-dimensional interplay between the compound and the biological target.  It is known that “seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response).  In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound.  It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.  Thus, although the new analog may demonstrate pharmacological similarity to the lead compound, it is not likely to be identical to, nor will its similarities and differences always be predictable.” J. G. Cannon Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784 (previously cited).  
supra) within the scope of the instant formula to determine if said compound possess the asserted utility. 

Response to Arguments
Applicant asserts the “the structural scope encompassed by amended independent claims 1 and 13 is fully enabled by biological testing data.”  Applicant also asserts that “Trans-stereoisomer compounds having Z=aryl and Y=O or CH2 are specified in claims 8, 10, 19 and 21. These compounds also have biological testing data present in the instant specification (see Tables 1 and 2). Enablement of these compounds is acknowledged in the Office Action (see Office Action, page 6, paragraph 10).”
The Examiner respectfully disagrees.  Although it is correct that the present rejection acknowledges that claims 10 and 21, as well as claims 9 and 20, are enabled, claims 8 and 19 are not fully enabled.  Claims 8 and 19 are enabled only for R1 is phenyl, while claims 8 and 19 define R1 as C3-8 heteroaryl or C3-8 aryl.  As discussed in the above rejection, seemingly minor modifications of the molecule may result in a profound change in pharmacological response.  Indeed, the data presented in the Declaration of Dr. Dorn clearly demonstrates this.  The data presented in the Declaration demonstrate that very small differences to the structure of the instant compounds have a significant effect on its biological activity.  Specifically, with regard to instant compound MiM111 (aka compound 15B), which is the first compound recited by 

Double Patenting – Amended as Necessitated by Claim Amendments by Applicant
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 23 and 24 of copending Application No. 16/935,489 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising administering a therapeutically effective amount of a composition comprising one or more of a mitofusin activator, or a pharmaceutically acceptable salt thereof, to a subject having or suspected of having a mitochondria-associated disease, disorder or condition.  Both sets of claims are also drawn to a composition comprising one or more of a mitofusin activator, or a pharmaceutically acceptable salt thereof.  Method claims 10, 11 of the reference application differ from i.e., a mixture of stereoisomers including the trans-stereoisomer).  The rest of the molecule of the reference claims are anticipatory of the instantly rejected claim.  It would have been obvious to one of ordinary skill in the art to isolate the chiral trans-stereoisomer of reference application compound, through routine chiral separation, to investigate possible different properties, pharmaceutical activity and utilities of the chiral forms.  The artisan would have been motivated to isolate the trans-stereoisomer at the greatest practical molar ratio relative to the cis-stereoisomer, which would certainly be greater than the instantly claim 60% relative abundance of the trans-stereoisomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that “[s]ince the compounds specified in the referenced claims of ‘489 are acknowledged to be achiral, they cannot comprise about 60% trans-stereoisomer or greater on a molar basis relative to the cis-stereoisomer.”
The Examiner respectively disagrees.  As presented in the rejection, above, it would have been obvious to one of ordinary skill in the art to isolate the chiral trans-stereoisomer of reference application compound, through routine chiral separation, to trans-stereoisomer at the greatest practical molar ratio relative to the cis-stereoisomer, which would certainly be greater than the instantly claim 60% relative abundance of the trans-stereoisomer.
Applicant further argues that “isolating the trans-stereoisomer through chiral separation is rendered non-obvious for the reasons discussed in further detail below.”
It is not clear to the Examiner what the alleged “further detail” is. 

Conclusion
Claims 1, 5-13, and 17-24 are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629